                                          Case 5:21-mc-80171-VKD Document 17 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     KAIFI LLC,                                        Case No. 21-mc-80171-VKD
                                                        Movant,
                                   9
                                                                                           ORDER GRANTING
                                                 v.                                        ADMINISTRATION MOTION TO FILE
                                  10
                                                                                           UNDER SEAL
                                  11     APPLE INC.,
                                                                                           Re: Dkt. No. 11
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          KAIFI LLC’s (“KAIFI”) filed an administrative motion to file its motion to compel against

                                  15   Apple Inc. (“Apple”) and its supporting materials under seal. Dkt. No. 11. Defendants in the

                                  16   underlying action, T-Mobile US, Inc. and T-Mobile USA, Inc. (collectively, “T-Mobile”), having

                                  17   designated portions of the documents sought to be sealed confidential, filed a response in support

                                  18   of KAIFI’s motion to seal pursuant to Civil Local Rule 79-5(e)(1). Dkt. No. 10.

                                  19          Having considered KAIFI’s and T-Mobile’s submissions, the Court grants KAIFI’s

                                  20   administrative motion to seal its motion to compel compliance and supporting materials, as set

                                  21   forth below.

                                  22          There is a strong presumption in favor of access by the public to judicial records and

                                  23   documents accompanying dispositive motions that can be overcome only by a showing of

                                  24   “compelling reasons supported by specific factual findings.” Kamakana v. City of Cty. of

                                  25   Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  26   However, the presumption does not apply equally to a motion addressing matters that are only

                                  27   “tangentially related to the merits of a case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d

                                  28   1092, 1101 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.
                                          Case 5:21-mc-80171-VKD Document 17 Filed 08/23/21 Page 2 of 2




                                   1   38 (2016). A litigant seeking to seal documents or information in connection with such a motion

                                   2   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                   3   Id. at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                   4          KAIFI’s motion to seal concerns information submitted in connection with a discovery

                                   5   dispute. The underlying discovery dispute does not address the merits of the parties’ claims or

                                   6   defenses, but rather whether the movant has met its burden to compel production of the requested

                                   7   documents. Because this matter is only tangentially related to the merits of the case, the Court

                                   8   applies the “good cause” standard of Rule 26(c).

                                   9          The material proposed to be filed under seal constitutes technical information concerning

                                  10   T-Mobile’s business relationship with Apple, identifying and describing the operation of T-

                                  11   Mobile’s network, and identifying specific T-Mobile employees and the substance of the

                                  12   information known by them. T-Mobile represents that this material is highly sensitive information
Northern District of California
 United States District Court




                                  13   that, if disclosed to the public, would cause competitive harm to T-Mobile. Dkt. No. 10.

                                  14          Accordingly, the Court finds good cause to seal the following material:

                                  15
                                                          Document                                           Sealed Portions
                                  16
                                        KAIFI’s Motion to Compel                              Page 2: lines 2-5, 8-11, 13
                                  17                                                          Page 6: lines 5-10

                                  18    Nguyen Declaration in Support of KAIFI’s              Page 1: lines 25-27
                                        Motion to Compel
                                  19

                                  20    Exhibit A to the Nguyen Declaration                   Document in its entirety.

                                  21    Exhibit C to the Nguyen Declaration                   Document in its entirety.

                                  22    Exhibit E to the Nguyen Declaration                   Document in its entirety.

                                  23           IT IS SO ORDERED.

                                  24   Dated: August 23, 2021

                                  25

                                  26
                                                                                                       VIRGINIA K. DEMARCHI
                                  27                                                                   United States Magistrate Judge
                                  28
                                                                                          2
